Citation Nr: 1805765	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), and schizoaffective disorder. 

2.  Entitlement to service connection for degenerative dementia, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for chronic ischemic vascular brain disease, to include as secondary to an acquired psychiatric disorder. 

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for a left knee disability, to include as secondary to an acquired psychiatric disorder. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

7.  Entitlement to Dependent's Educational Assistance (DEA) benefits under the provisions of 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to June 1986 and from January 1987 to December 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his March 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge. The Veteran was scheduled for his requested hearing in June 2017, and did not appear seemingly due to a lack of proper notification.  The Veteran was once again scheduled for a hearing before the Board in August 2017.  However, the Veteran once again failed to report for his scheduled hearing without explanation and has not requested for the hearing to be rescheduled.  As such, the Veteran's hearing request is deemed to have been withdrawn and there is no bar to proceeding with the appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has a psychiatric disability that is related to his active service.  Specifically, the Veteran asserts that he has shell shock as a result of his duties while in the United States Navy, which placed him directly on the deck of the ship where he was exposed to constant weapons firing.  In the alternative, the Veteran asserts that due to the inhumane treatment and humiliation he suffered at the hands of his peers, he had suicidal ideations beginning in active service.  The Veteran has asserted that he did not seek treatment because he felt emasculated due to the fact that his service consisted only of peacetime service. 

The Veteran's military occupational specialty (MOS) while in the Air Force was as an aircraft maintenance specialist; while in the Navy, he served as an infantry/gun crew and seamanship specialist.  The Veteran's service treatment records (STRs) are silent for any treatment for or diagnosis of any psychiatric issues while in active service.  However, frequently noted in his service personnel records (SPRs), specifically including a document from December 1987, was erratic behavior, noncompliance with orders, inability to maintain relationships with superiors or his peers, inability to comprehend even rudimentary tasks, haphazard behavior and significant alcohol abuse.  

Post-service treatment records, including Social Security Administration (SSA) records, show a history of treatment for bipolar disorder, schizoaffective disorder, depressive disorder, alcohol abuse, and PTSD since at least August 2008.  Furthermore, the Veteran's private and VA treatment records indicated that he frequently sustained rather serious falls due in part to his degenerative dementia, as well as his alcohol abuse.  Private treatment records from September 2009 indicated that the Veteran sustained a particularly egregious fall wherein he tore tendons in his left shoulder and sprained his left knee.  The Veteran's statements, his medical treatment records, as well as statements from his friends, indicated that the Veteran's mental processes have sharply declined since that time.  One particular statement from June 2010 from a family friend who acts as a caretaker for the Veteran indicated that she and his family are consistently worried that the Veteran's rapidly deteriorating state of mind, as well as his more frequently occurring falls, will result in his serious injury or potential death. 

To date, the Veteran has not been afforded a VA examination regarding his claimed psychiatric diagnoses.  The Board finds that the medical evidence of record is inadequate to decide the claim, and it must be remanded to determine the nature and etiology of any claimed acquired psychiatric disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that his claims of entitlement to service connection for degenerative dementia, ischemic vascular brain disease, left shoulder disability and left knee disability are secondary to his acquired psychiatric disorders.  The Board therefore finds that these secondary claims are inextricably intertwined with the remanded claim.  Furthermore, with regard to the Veteran's claims of entitlement to TDIU and DEA, the Board also finds that these claims are inextricably intertwined with the remanded claim.  Therefore, the appropriate remedy where pending claims are inextricably intertwined with a claim currently on appeal is to remand the claims on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In addition, the most recent medical records associated with the claims file are from approximately 2011.  As such, current treatment records should be identified and obtained before a decision is made regarding the remaining issues on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  All efforts to obtain evidence should be documented in the electronic record. 

2.  Then, schedule the Veteran for an appropriate VA psychiatric examination.  The electronic claims folder must be made available and reviewed by the examiner.

The examiner must conduct a complete psychological examination with any indicated testing and should identify each psychiatric disorder with which the Veteran is diagnosed.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

For any and all psychiatric disorders diagnosed, to include alcohol abuse disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder had its onset in or is otherwise related to service. 

The examiner is asked to specifically comment on the significance, if any, of the Veteran's reported erratic behavior while in active service.  Furthermore, the examiner should consider and address all diagnoses the Veteran has received through private and VA treatment, to include but not limited to, PTSD, schizoaffective disorder, depressive disorder, bipolar disorder, and alcohol abuse disorder.  

 A complete rationale should accompany any opinion provided.

For any degenerative dementia, ischemic vascular brain disease, left shoulder disability, and left knee disability diagnosed as seen in the Veteran's treatment records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder was caused or aggravated (chronically worsened) by any acquired psychiatric disorder. 

A complete rationale should accompany any opinions provided. 

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


